


Exhibit 10.3 

 

COMMITTED EQUITY FACILITY AGREEMENT

 

This Committed Equity Facility Agreement (the “Agreement”) is dated as of April
30, 2015 and effective as of August 6, 2015 (the “Effective Date”), by and
between TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and
existing under the laws of the Cayman Islands (the “Investor”) and GROWLIFE,
INC., a corporation incorporated under the laws of the State of Delaware (the
“Company”).

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company, up to
Three Million and No/100 United States Dollars (US$3,000,000) of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”);

 

WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (collectively, the “Securities
Act”), or upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to any or all of the
transactions to be entered into hereunder; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

CERTAIN DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

1.1          “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.

 

1.2          “Advance Fee” shall mean an amount in United States funds equal to
five percent (5%) of the gross amount of each Advance.

 

1.3          “Advance Notice” shall mean a written notice in the form of
Exhibit ”A” attached hereto, executed by an officer of the Company and delivered
to the Investor and setting forth the Advance amount that the Company requests
from the Investor.

 

1

--------------------------------------------------------------------------------




1.4          “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.1 of the Agreement) to the Investor an Advance Notice
requiring the Investor to advance funds to the Company, subject to the terms of
this Agreement.

 

1.5          “Affiliate” shall have the meaning set forth in Rule 405 of the
Securities Act.

 

1.6          “Agreement” shall have the meaning set forth in the preamble
paragraph hereto.

 

1.7          “By-Laws” shall have the meaning set forth in Section 4.4.

 

1.8          “Certificate of Incorporation” shall have the meaning set forth in
Section 4.4.

 

1.9          “Claims” shall have the meaning set forth in Section 5.1.

 

1.10        “Clearing Date” shall mean the date on which the Estimated Advance
Shares have been deposited into the Investor’s brokerage account and the
Investor’s broker has confirmed with the Investor that such Estimated Advance
Shares have cleared into Investor’s brokerage account and the Investor may
execute trades of such Estimated Advance Shares.

 

1.11        “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.2.

 

1.12        “Closing Date” shall have the meaning set forth in Section 2.2(a).

 

1.13       “Commitment Amount” shall mean the aggregate amount of up to Three
Million and No/100 United States Dollars (US$3,000,000)which the Investor has
agreed to provide to the Company in order to purchase the Shares pursuant to the
terms and conditions of this Agreement.

 

1.14        “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.2.

 

1.15        “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.

 

1.16        “Company” shall have the meaning set forth in the preamble paragraph
hereto.

 

1.17        “Company Indemnitees” shall have the meaning set forth in
Section 5.2.

 

1.18        “Condition Satisfaction Date” shall have the meaning set forth in
Article VII.

 

1.19        “Consolidation Event” shall have the meaning set forth in
Section 6.8.

 

2

--------------------------------------------------------------------------------




1.20        “Effective Date” shall have the meaning set forth in the preamble
paragraph hereto.

 

1.21        “Environmental Laws” shall have the meaning set forth in
Section 4.9.

 

1.22        “Estimated Advance Shares” shall have the meaning set forth in
Section 2.1(c).

 

1.23        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

1.24        “Exchange Cap” shall have the meaning set forth in Section 2.1(d).

1.25          

 

1.26        “Indemnified Liabilities” shall have the meaning set forth in
Section 5.1.

 

1.27        “Indemnitee” shall have the meaning set forth in Section 5.3.

 

1.28        “Indemnitor” shall have the meaning set forth in Section 5.3.

 

1.29        “Investor” shall have the meaning set forth in the preamble
paragraph hereto.

 

1.30        “Investor Indemnitees” shall have the meaning set forth in
Section 5.1.

 

1.31        “Knowledge” shall mean the actual or constructive knowledge of the
applicable party.

 

1.32        “Market Price” shall mean, with respect to each Advance Notice, the
lowest VWAP of the Common Stock on the applicable Advance Notice Date.

 

1.33        “Material Adverse Effect” shall mean any condition, circumstance, or
situation that has resulted in, or would reasonably be expected to result in:
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement or the transactions contemplated herein; (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole; or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement.

 

1.34        “Maximum Advance Amount” shall mean, for each Advance Notice, no
more than fifteen percent (15%) of the average daily volume of shares of Common
Stock traded during the immediately preceding five (5) consecutive Trading Days
applicable to the relevant Advance Notice.

 

3

--------------------------------------------------------------------------------




1.35        “Ownership Limitation” shall have the meaning set forth in
Section 2.1(a).

 

1.36        “Par Value Payment” shall have the meaning set forth in Section
2.1(c).

 

1.37        “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.

 

1.38        “Preferred Stock” shall have the meaning set forth in Section 4.4.

 

1.39        “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the OTC
Markets, the NYSE Euronext or the New York Stock Exchange, whichever is at the
time the principal trading exchange or market for the Common Stock.

 

1.40        “Purchase Price” shall mean, with respect to each Advance Notice,
ninety percent (90%) of the net aggregate sales proceeds received by Investor
from the sale of Estimated Advance Shares during an applicable Selling Period,
less any fees, including the Advance Fee, which may be due and payable to
Investor in connection with each Advance Notice.

 

1.41        “Registrable Securities” shall mean: (i) the Shares; and (ii) any
securities issued or issuable with respect to the Shares by way of exchange,
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise. 
As to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when: (a) the Registration Statement has been
declared effective by the SEC and such Registrable Securities have been disposed
of pursuant to the Registration Statement; (b) such Registrable Securities have
been sold under circumstances under which all of the applicable conditions of
Rule 144 (or any similar provision then in force) under the Securities Act
(“Rule 144”) are met; or (c) in the opinion of counsel to the Company such
Registrable Securities may permanently be sold without registration or without
any time, volume or manner of sale limitations pursuant to Rule 144.

 

1.42        “Registration Limitation” shall have the meaning set forth in
Section 2.1(a).

 

1.43        “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.

 

1.44        “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available

 

4

--------------------------------------------------------------------------------




for the registration of the resale by the Investor of the Registrable Securities
under the Securities Act.

 

1.45        “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.

1.46          

 

1.47        “SEC” shall mean the United States Securities and Exchange
Commission.

 

1.48        “SEC Documents” shall have the meaning set forth in Section 4.3.

 

1.49        “Securities Act” shall have the meaning set forth in the recitals of
this Agreement.

 

1.50        “Selling Period” shall mean the five (5) consecutive Trading Days
immediately following the Clearing Date associated with the applicable Advance
Notice.

 

1.51        “Settlement Document” shall have the meaning set forth in
Section 2.2(a).

 

1.52        “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances, and shall include any Estimated
Advance Shares issued and delivered under this Agreement from time to time.

1.53          

 

1.54        “Trading Day” shall mean any day during which the Principal Market
shall be open for business.

 

1.55        “VWAP” means, for any Trading Day, the daily volume weighted average
price of the Common Stock for such date on the Principal Market as reported by
Bloomberg L.P. (based on a Trading Day from 9:00 a.m. (New York City time) to
4:02 p.m. (New York City time)).

 

ARTICLE II

ADVANCES

 

       2.1          Advances; Mechanics. Subject to the terms and conditions of
this Agreement (including, without limitation, the conditions of Article VII
hereof), the Company, at its sole and exclusive option, may issue and sell to
the Investor, and the Investor shall purchase from the Company, shares of Common
Stock on the following terms:

 

     (a)          Advance Notice.  At any time during the Commitment Period, the
Company may require the Investor to purchase shares of Common Stock by
delivering an Advance Notice to the Investor, subject to the conditions set
forth in Article VII; provided,

 

5

--------------------------------------------------------------------------------




however, that: (i) the amount for each Advance as designated by the Company in
the applicable Advance Notice shall not be more than the Maximum Advance Amount;
(ii) the aggregate amount of the Advances pursuant to this Agreement shall not
exceed the Commitment Amount; (iii) in no event shall the number of Shares
issuable to the Investor pursuant to an Advance cause the aggregate number of
Shares beneficially owned (as calculated pursuant to Section 13(d) of the
Exchange Act) by the Investor and its Affiliates to exceed 4.99% of the then
outstanding Common Stock (the “Ownership Limitation”); (iv) if the Common Stock
is listed or quoted on The Nasdaq Stock Market or any other U.S. national
securities exchange during the Commitment Period, in no event shall the number
of shares of Common Stock issuable to the Investor pursuant to an Advance Notice
cause the aggregate number of shares of Common Stock that would be issued
pursuant to this Agreement, together with all shares of Common Stock issued
pursuant to any transactions that may be aggregated with the transactions
contemplated by this Agreement under applicable rules of The Nasdaq Stock Market
or any other Principal Market on which the Common Stock may be listed or quoted,
to exceed the Exchange Cap; and (v) in no event shall the aggregate offering
price or number of Shares, as the case may be, exceed the aggregate offering
price or number of Shares, as the case may be, available for issuance under the
Registration Statement (the “Registration Limitation”). In connection with each
Advance Notice delivered by the Company, if any portion of the applicable
Advance, or the Shares issuable to Investor pursuant to such Advance, would
result in any of the limitations set forth in this Section 2.1(a) to be
exceeded, such portion of such Advance shall be void ab initio and automatically
be deemed to be withdrawn by the Company with no further action required by the
Company or the Investor, and the amount of proceeds ultimately due to the
Company under such Advance shall be reduced accordingly. Upon the written or
oral request of the Investor, the Company shall confirm orally or in writing to
the Investor, within two (2) Trading Days of such request, the number of shares
of Common Stock then issued and outstanding, or any other information the
Investor may request, so that the Investor may properly analyze and make the
determinations required to insure that none of the limitations set forth in this
Section 2.1(a) shall ever be exceeded.

 

(b)          Date of Delivery of Advance Notice.  Advance Notices shall be
delivered in accordance with the instructions set forth on the bottom of
Exhibit ”A”.  An Advance Notice shall be deemed delivered on: (i) the Trading
Day it is received by the Investor, if such Advance Notice is received prior to
5:00 pm, Eastern Time; or (ii) the immediately succeeding Trading Day if such
Advance Notice is received by Investor after 5:00 pm, Eastern Time, on a Trading
Day or at any time on a day which is not a Trading Day.  No Advance Notice may
be deemed delivered on a day that is not a Trading Day, or if positive receipt
of such Advance Notice is not acknowledged by the Investor. Unless the parties
agree in writing otherwise, there shall be a minimum of five (5) Trading Days
between a Closing Date and a subsequent Advance Notice Date. Delivery of an
Advance Notice by the Company shall be deemed a representation and confirmation
from the Company for the benefit of Investor that: (x) the Company has obtained
all permits and qualifications, if any, required for the issuance and transfer
of the Shares applicable to such Advance, or shall have the availability of
exemptions therefrom; (y) the sale and issuance of such Shares shall be legally
permitted by all laws and regulations to which the Company is

 

6

--------------------------------------------------------------------------------




subject; and (z) all conditions to an Advance under Article VII have been fully
satisfied in all material respects as of each Condition Satisfaction Date.

 

(c)          Delivery of Estimated Advance Shares. On an Advance Notice Date,
the Company shall deliver to the Investor’s brokerage account (pursuant to
instructions provided by the Investor) a number of Shares equal to: (x) the
dollar amount of the Advance indicated in the applicable Advance Notice (the
numerator); divided by (y) the Market Price (the denominator); multiplied by (z)
two hundred percent (200%) (the “Estimated Advance Shares”). In lieu of
delivering physical certificates representing the Estimated Advance Shares
issuable in accordance with this Section 2.1(c), and provided that the Company’s
transfer agent is then participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the
Investor, the Company shall cause the Company’s transfer agent to electronically
transmit the applicable Estimated Advance Shares by crediting the account of the
Investor’s prime broker with DTC through its Deposit Withdrawal Agent Commission
(“DWAC”) system, and provide proof satisfactory to the Investor of such
delivery. No fractional shares shall be issued, and any fractional amounts shall
be rounded to the next highest whole number of Shares. Any certificates
evidencing Shares delivered pursuant hereto shall be free of restrictive
legends. The Company acknowledges that a Closing may be delayed if Estimated
Advance Shares are sent via physical delivery in certificate form. The Company
understands that if for any reason shares of its Common Stock are not able to be
delivered electronically, then significant transaction delays may occur,
impacting the ability of transfer agents, brokers, counterparties and
intermediaries to deliver and clear shares promptly. This may ultimately delay
any applicable Advance Notice Date, Clearing Date, and Closing Date related to
an Advance Notice. Furthermore, the Company understands that additional costs
may be associated with the delivery of shares of its Common Stock when issued
and/or delivered in certificate form and acknowledges that any related
reasonable fees will be borne by the Company in full. Upon request, the Investor
shall deliver to the Company such evidence of any of said reasonable fees as may
be requested by the Company. The Company shall pay any reasonable payments
incurred under this Section in immediately available funds upon demand. On the
Trading Day immediately following the Clearing Date applicable to the then
applicable Advance Notice, the Investor shall acknowledge consideration by
allocating funds in the Investor’s brokerage account in an amount equal to the
par value of the Estimated Advance Shares (“Par Value Payment”), which Par Value
Payment shall be held in the Investor’s brokerage account for the duration of
the Selling Period and adjusted at the Closing as hereinafter set forth. Under
no circumstances shall the Par Value Payment exceed the amount of the Advance
specified in the Advance Notice and no Advance Notice shall be delivered to the
Investor if the Company’s Common Stock is trading at or below its par value. The
Company acknowledges and agrees that, notwithstanding anything contained in this
Agreement to the contrary, the Investor may sell Shares of the Company’s Common
Stock relating to a particular Advance Notice, including, without limitation,
all of the Estimated Advance Shares in the Investor’s brokerage account on the
Clearing Date with respect to such Advance Notice, at any time after the Advance
Notice is received by the Investor. If the amount of Estimated Advance Shares
due to be delivered to the Investor pursuant to a particular Advance Notice
would result in the Investor exceeding the

 

7

--------------------------------------------------------------------------------




Ownership Limitation, then the amount of the Advance requested in the Advance
Notice shall be automatically reduced and the Estimated Advance Shares shall be
automatically reduced to an amount that would allow for delivery by the Company
to Investor of Estimated Advance Shares for the full two hundred percent (200%)
contemplated hereby, without exceeding the Ownership Limitation (such new Share
amount, if applicable, shall replace the amount of “Estimated Advance Shares”
determined above).

 

(d)          Exchange Cap. If the Common Stock is listed or quoted on The Nasdaq
Stock Market or any other U.S. national securities exchange during the
Commitment Period, the Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of all shares of Common Stock that
would be issued pursuant to this Agreement, together with all shares of Common
Stock issued pursuant to any transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The Nasdaq
Stock Market or any other Principal Market on which the Common Stock may be
listed or quoted, would exceed the maximum number of shares of Common Stock that
the Company may issue pursuant to this Agreement and the transactions
contemplated hereby without: (i) breaching the Company’s obligations under the
applicable rules of The Nasdaq Stock Market or any other Principal Market on
which the Common Stock may be listed or quoted; or (ii) obtaining stockholder
approval under the applicable rules of The Nasdaq Stock Market or any other
Principal Market on which the Common Stock may be listed or quoted (the
“Exchange Cap”). In such a circumstance, any portion of the applicable Advance,
or the Shares issuable to Investor pursuant to such Advance, that would exceed
the Exchange Cap to be exceeded shall be void ab initio and automatically be
deemed to be withdrawn by the Company with no further action required by the
Company or the Investor, unless and until the Company elects to solicit
stockholder approval of the transactions contemplated by this Agreement and the
stockholders of the Company have in fact approved the transactions contemplated
by this Agreement in accordance with the applicable rules and regulations of The
Nasdaq Stock Market, any other Principal Market on which the Common Stock may be
listed or quoted, and the Certificate of Incorporation and Bylaws of the
Company.

 

       2.2          Closings. The Closing of a request for an Advance shall
occur the “Closing Date” (as hereinafter defined). Each Closing shall take place
on a Closing Date in accordance with the procedures set forth below.  In
connection with each Closing, the Company and the Investor shall fulfill each of
its obligations as set forth below:

 

(a)          Settlement Document and Delivery of Share Proceeds. Subject to the
terms and conditions of this Agreement, the Investor shall promptly notify the
Company in writing (which notification may be by e-mail) of the occurrence of
the Clearing Date associated with an Advance Notice. The Selling Period with
respect to such Advance Notice shall begin on the first (1st) Trading Day
immediately following the applicable Clearing Date. During the Selling Period,
the Investor shall use its good faith efforts to sell Estimated Advance Shares
in an amount that would generate net sales proceeds of up to the Advance amount
requested in the

 

8

--------------------------------------------------------------------------------




applicable Advance Notice, subject to then existing market circumstances and
conditions and volume limitations resulting therefrom. The Company acknowledges
and agrees that the Investor shall have no liability of any nature or kind in
connection with the number of Estimated Advance Shares sold or which Investor
elects to sell or may be able to sell during the Selling Period. In no event
shall Investor sell Estimated Advance Shares during an applicable Selling Period
which generate net sales proceeds in excess of the Advance amount requested in
the applicable Advance Notice. At the end of the Selling Period for any
applicable Advance Notice and upon the completion of the settlement of all
trades that occurred during the applicable Selling Period, the Investor shall
deliver to the Company a written document (each a “Settlement Document”) setting
forth: (i) the number of Estimated Advance Shares originally delivered to the
Investor or the Investor’s brokerage account under the applicable Advance
Notice; (ii) the aggregate number of such Estimated Advance Shares sold during
the Selling Period (as supported by a reconciliation and/or brokerage account
statement) applicable to such Advance Notice; (iii) the average per-share price
obtained by the Investor from the sale of the Estimated Advance Shares, (iv) the
commissions and fees associsted therewith, and (v) the net sales proceeds
received by Investor from the sale of such Estimated Advance Shares sold during
the Selling Period applicable to such Advance Notice. The Settlement Document
shall be in the form attached hereto as Exhibit ”B”. Within one (1) Trading Day
after delivery of the Settlement Document for an applicable Advance Notice
(each, a “Closing Date”), the Investor shall transfer and deliver to the
Company, by wire transfer of immediately available funds to an account
designated in writing by the Company: (y) the Purchase Price for the applicable
Advance Notice; less (z) any Par Value Payment previously made to the Company.
In the event that the Investor is no longer able, due to time constraints beyond
its control, to perform a wire on any particular Trading Day, then the wire will
be promptly executed on the next following Trading Day. To the extent the
Purchase Price for any applicable Advance Notice is less than the amount of the
Advance requested by the Company for such applicable Advance Notice, such
applicable Advance Notice shall be automatically deemed to be modified and
revised as of each Closing Date to an Advance amount equal to the Purchase
Price.

 

(b)          Excess Estimated Advance Shares. If the number of Estimated Advance
Shares initially delivered to the Investor for an applicable Advance Notice
pursuant to Section 2.1(c) is greater than the aggregate number of Shares sold
by the Investor for such applicable Advance Notice, then the Investor shall
deliver to the Company any excess Estimated Advance Shares associated with such
requested Advance, unless the parties mutually agree for the Investor to retain
such excess Estimated Advance Shares to apply to the next requested Advance. Any
excess Estimated Advance Shares retained by the Investor pursuant to the
immediately preceding sentence shall only be applied by Investor to the next
requested Advance, if any, and shall not be sold by the Investor for any other
purpose.

 

(c)          Additional Documents. On or prior to each Closing Date, each of the
Company and the Investor shall deliver to the other all documents, instruments
and writings required to be delivered by either of them pursuant to this
Agreement in order to implement and effect the transactions contemplated herein.

 

9

--------------------------------------------------------------------------------




(d)          Outstanding Fees or Payments. To the extent the Company has not
paid any fees, expenses, or other amounts due to the Investor in accordance with
this Agreement, then the amount of such fees, expenses, or other amounts due may
be withheld by the Investor from the Purchase Price applicable to any Advance
Notice and used to pay for any such fees, expenses or other amounts due. If in
the event that on a Closing Date the amount of the requested Advance has been
reduced to a dollar amount that does not exceed the initial Par Value Payment
made by the Investor, then that difference, up to the full Par Value Payment,
will be required to be returned and paid by the Company to the Investor on the
next following Trading Day via wire transfer, if applicable. If there are any
fees, expenses, costs, or other amounts (including any portion of the Par Value
Payment per the immediately preceding sentence) which are due by the Company to
Investor in accordance with this Agreement, no subsequent Advance Notice(s) may
be deemed delivered and the Investor has no obligation to accept subsequent
Advance Notice(s) if any such fees, expenses, costs, or other amounts (including
any portion of the Par Value Payment per the immediately preceding sentence) are
then outstanding and due to the Investor in accordance with this Agreement.
Notwithstanding anything contained herein to the contrary, without the express
written consent of the Company (which consent may have been provided by the
Company prior to the date hereof), the Investor shall not withhold from the
Purchase Price applicable to any Advance Notice any fees, expenses, interest,
principal or any other amount whatsoever which may be otherwise owed to the
Investor by the Company pursuant to any other agreement. The Investor hereby
acknowledges and agrees that the existence of any outstanding obligations owed
under any other agreement are entirely separate and distinct from the
obligations owed under the Agreement and the Registration Rights Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the Effective Date:

 

3.1          Organization and Authorization.  The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to purchase and hold the Shares.  The
decision to invest and the execution and delivery of this Agreement by such
Investor, the performance by such Investor of its obligations hereunder and the
consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the Investor. 
The undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor.  This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

 

10

--------------------------------------------------------------------------------




3.2          Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.

 

3.3          Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes.  The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws.  No other person has or will have a direct or
indirect beneficial interest in the securities.  The Investor agrees not to
sell, hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.

 

3.4          Investor Status.  The Investor is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.

 

3.5          No Legal Advice From the Company.  The Investor acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors.  The Investor is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

3.6          Not an Affiliate.  The Investor is not an officer, director or a
Person that directly or indirectly, through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
Affiliate of the Company.

 

3.7          Trading Activities.  The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Common Stock is listed or traded.  Neither
the Investor nor its Affiliates has an open short position in the Common Stock,
and the Investor agrees that it shall not, and that it will cause its Affiliates
not to engage in any short sales of the Common Stock during the Commitment
Period; provided that the Company acknowledges and agrees that upon receipt of
an Advance Notice the Investor has the right to sell the Shares to be issued to
the Investor pursuant to the Advance Notice prior to receiving such Shares,
subject to the limitations set forth in this Section.

 

11

--------------------------------------------------------------------------------




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

           Except as stated below, on the disclosure schedules attached hereto,
if any, the Company hereby represents and warrants to the Investor that the
following are true and correct as of the Effective Date:

 

4.1          SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under the Exchange Act (all of
the foregoing filed within the two (2) years preceding the Effective Date or
such period as the Company was required to file them or amended after the
Effective Date, and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”) except as set forth on Schedule
4.1 attached hereto. The Company is not current with its filing obligations
under the Exchange Act. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except: (i) as may be
otherwise indicated in such financial statements or the notes thereto; or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading. The Company was never a shell company as defined under Rule 405 of
the Exchange Act.

 

4.2          Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power to own its properties and to
carry on its business as now being conducted.  Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.

 

12

--------------------------------------------------------------------------------




4.3          Authorization, Enforcement, Compliance with Other Instruments. 
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement and any related agreements, in accordance with the
terms hereof and thereof; (ii) the execution and delivery of this Agreement and
any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders; (iii) this Agreement
and any related agreements have been duly executed and delivered by the Company;
(iv) this Agreement and assuming the execution and delivery thereof and
acceptance by the Investor, any related agreements, constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

4.4          Capitalization.  The authorized capital stock of the Company
consists of three billion three million (3,003,000,000) shares, of which three
billion (3,000,000,000) shares are designated as Common Stock, and three million
(3,000,000) shares of the Company’s preferred stock, $0.0001 par value per share
(the “Preferred Stock”). The Company has which eight hundred seventy-nine
million three hundred and forty-three thousand seven hundred and seventy-one
(879,343,771) shares of Common Stock issued and outstanding as of the Effective
Date, and zero (0) shares of Preferred Stock issued and outstanding as of the
Effective Date. All of such outstanding shares have been validly issued and are
fully paid and nonassessable. The Common Stock not currently quoted or listed on
any stock exchange at this time but continues to trade on the “grey sheets”
under the trading symbol “PHOT.”  Except as disclosed in the SEC Documents, no
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company. 
Except as disclosed in the SEC Documents or Schedule 4.4 attached hereto, as of
the date hereof: (i) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries; (ii) there are no outstanding debt securities; (iii) there are no
outstanding registration statements; and (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement).  There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein.  The Company has furnished or made available to the Investor true
and correct copies of the Company’s Certificate of

 

13

--------------------------------------------------------------------------------




Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”), and the terms of all securities convertible into or exercisable
for Common Stock and the material rights of the holders thereof in respect
thereto.

 

4.5          No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not: (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
Preferred Stock of the Company or By-laws; or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its subsidiaries is a party, or result in a
violation of any material law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market on which the Common Stock is quoted)
applicable to the Company or any of its subsidiaries or by which any material
property or asset of the Company is bound or affected and which would cause a
Material Adverse Effect.  Except as disclosed in the SEC Documents, neither the
Company nor its subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation or By-laws or their organizational charter or
by-laws, respectively, or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries that would
cause a Material Adverse Effect.  The business of the Company and its
subsidiaries is not being conducted in violation of any material law, ordinance
or regulation of any governmental entity.  Except as specifically contemplated
by this Agreement and as required under the Securities Act and any applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement in accordance with the terms
hereof or thereof.  All consents, authorization, orders, filings and
registrations which the Company is required to make or obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof.  The Company and its subsidiaries are not aware of any fact or
circumstance which might give rise to any of the foregoing.

 

4.6          No Default.  The Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it is or its property is bound,
and neither the execution, nor the delivery by the Company, nor the performance
by the Company of its obligations under this Agreement or any of the exhibits or
attachments hereto, will conflict with or result in the breach or violation of
any of the terms or provisions of, or constitute a default or result in the
creation or imposition of any lien or charge on any assets or properties of the
Company, under its Certificate of Incorporation, By-Laws, any material
indenture, mortgage, deed of trust or other material agreement applicable to the
Company or instrument to which the Company is a party or by which it is bound,
or any statute,

 

14

--------------------------------------------------------------------------------




or any decree, judgment, order, rules or regulation of any court or governmental
agency or body having jurisdiction over the Company or its properties, in each
case which default, lien or charge is likely to cause a Material Adverse Effect.

 

4.7          Intellectual Property Rights.  The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the Knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
Knowledge, being threatened against the Company or its subsidiaries, regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company is not aware of any facts or circumstances which
might give rise to any of the foregoing.

 

4.8          Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the Knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.

 

4.9          Environmental Laws.  The Company and its subsidiaries are: (i) in
compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses; and (iii) are in compliance with all terms
and conditions of any such permit, license or approval, in each case except
where such noncompliance or nonreceipt would not, individually or in the
aggregate, have a Material Adverse Effect.

 

4.10        Title.  Except as set forth on Schedule 4.10 attached hereto, the
Company has good and marketable title to its properties and material assets
owned by it, free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest, other than such as are not material to the business
of the Company.  Any real property and facilities held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.

 

4.11        Insurance.  The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such business and
product losses and risks and in such

 

15

--------------------------------------------------------------------------------




amounts as management of the Company believes to be prudent and customary for
similarly situated companies in the businesses in which the Company and its
subsidiaries are engaged.  The Company does not have any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

4.12        Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

4.13        Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Notwithstanding the foregoing, in the Company’s Quarterly Report on Form 10-Q
for the quarter-ended September 30, 2014, the Company concluded that its
internal controls were not effective.

 

4.14        No Material Adverse Breaches, etc.  Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which, in the judgment of the Company’s officers, has or is
expected in the future to have a Material Adverse Effect on the Company or its
subsidiaries, taken as a whole.

 

4.15        Absence of Litigation.  Except as set forth in the SEC Documents and
Schedule 4.15 attached hereto, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.

 

4.16        Subsidiaries.  Except as disclosed in the SEC Documents, the Company
does not presently own or control, directly or indirectly, any interest in any
other Person.

 

4.17        Tax Status.  Except as disclosed in the SEC Documents and as set
forth on Schedule 4.17 attached hereto, the Company and each of its subsidiaries
has made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by

 

16

--------------------------------------------------------------------------------




any jurisdiction to which it is subject and (unless and only to the extent that
the Company and each of its subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and the Company and its subsidiaries
have set aside on their respective books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The
disclosures set forth in this Section 4.17 are qualified in their entirety by
reference to Schedule 4.17 attached hereto and incorporated herein by reference

 

4.18        Certain Transactions.  Except as set forth in the SEC Documents,
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

4.19        The Shares. The Shares have been duly authorized and, when issued,
delivered and paid for pursuant to this Agreement, will be validly issued and
fully paid and non-assessable, free and clear of all liens, claims and
encumbrances of any nature or kind, and will be issued in compliance with all
applicable United States federal and state securities laws. The capital stock of
the Company, including the Common Stock, shall conform in all material respects
to the description thereof to be contained in the Registration Statement.
Neither the stockholders of the Company, nor any other Person, have any
preemptive rights or rights of first refusal with respect to the Shares or,
except as set forth in the SEC Documents, other rights to purchase or receive
any of the Shares or any other securities or assets of the Company, and no
Person has the right, contractual or otherwise, to cause the Company to issue to
it, or register pursuant to the Securities Act, any shares of capital stock or
other securities or assets of the Company upon the issuance or sale of the
Shares. The Company is not obligated to offer the Shares on a right of first
refusal basis or otherwise to any third parties including, without limitation,
to current or former shareholders of the Company, underwriters, brokers, or
agents.

 

4.20        Dilution.  The Company is aware and acknowledges that issuance of
the Shares could cause dilution to existing shareholders and could significantly
increase the outstanding number of shares of Common Stock.

 

4.21        Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The

 

17

--------------------------------------------------------------------------------




Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereunder and any advice given
by the Investor or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereunder is merely incidental to
the Investor’s purchase of the Shares hereunder.  The Company is aware and
acknowledges that it may not be able to request Advances under this Agreement
until a Registration Statement becomes effective, and only in compliance with
the rules of the Principal Market.  The Company further is aware and
acknowledges that any fees paid pursuant to Section 12.4 hereunder shall be
earned as of the Effective Date and are not refundable or returnable under any
circumstances.

 

ARTICLE V

INDEMNIFICATION

 

                    The Investor and the Company covenant to the other the
following with respect to itself:

 

       5.1          Indemnification by the Company. In consideration of the
Investor’s execution and delivery of this Agreement, and in addition to all of
the Company’s other obligations under this Agreement, the Company shall, and
does hereby agree to, defend, protect, indemnify and hold harmless the Investor,
and all of the Investor’s affiliates and subsidiaries, and each Person who
controls the Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the officers, directors, partners, members,
employees and agents of each of them (collectively, the “Investor Indemnitees”),
from and against any and all actions, causes of action, suits, claims, demands,
threats and proceedings (collectively, the “Claims”), and the Company agrees to
reimburse the Investor Indemnitees, or any of them, for any and all losses,
costs, penalties, fees, liabilities, obligations, judgments, expenses, and
damages, including, without limitation, reasonable attorneys’ fees, paralegals’
fees and other costs, expenses and disbursements reasonably incurred by the
Investor Indemnities, or any of them, in connection with investigating,
defending or settling any such Claims, including such expenses incurred
throughout all trial and appellate levels and administrative and bankruptcy
proceedings (collectively, the “Indemnified Liabilities”), suffered or incurred
by the Investor Indemnitees, or any of them, as a result of, or arising out of,
or relating to: (a) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement for the registration of
the Shares as originally filed or in any amendment thereof, or in any related
prospectus, or in supplement, or in any amendment thereof or supplement thereto,
or arising out of or which are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that the Company will
not be liable in any such case to the extent that any such Indemnified
Liabilities arise out of or are based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Investor specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Company in this

 

18

--------------------------------------------------------------------------------




Agreement or any other certificate, instrument or document contemplated hereby
or thereby; (c) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby or thereby; and (d) any Claim brought or made
against the Investor Indemnitees, or any of them, not arising out of any action
or inaction of an Investor Indemnitee, and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto or thereto by any of
the Investor Indemnitees.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

 

       5.2          Indemnification by Investor. In consideration of the
Company’s execution and delivery of this Agreement, and in addition to all of
the Investor’s other obligations under this Agreement, the Investor shall, and
does hereby agree to, defend, protect, indemnify and hold harmless the Company,
and all of the Company’s subsidiaries, and each Person who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and the officers, directors, partners, members, employees and
agents of each of them (collectively, the “Company Indemnitees”), from and
against any and all Claims, and the Investor agrees to reimburse the Company
Indemnitees, or any of them, for any and all Indemnified Liabilities, suffered
or incurred by the Company Indemnitees, or any of them, as a result of, or
arising out of, or relating to: (a) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement for the
registration of the Shares as originally filed or in any amendment thereof, or
in any related prospectus, or in any amendment thereof or supplement thereto, or
arising out of or which are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that any such untrue
statement or alleged untrue statement or omission or alleged omission was in
connection with information furnished to the Company by Investor specifically
for inclusion therein; provided, however, that the Investor will not be liable
in any such case to the extent that any such Indemnified Liabilities arise out
of or are based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein by the Company; (b) any
misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; (c) any breach of any covenant, agreement or
obligation of the Investor contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; and (d) any Claim brought
or made against the Company Indemnitees, or any of them, not arising out of any
action or inaction of a Company Indemnitee, and arising out of or resulting from
the execution, delivery, performance or enforcement of this Agreement or any
other instrument, document or agreement executed pursuant hereto or thereto by
any of the Company Indemnitees.  To the extent that the foregoing undertaking by
the Investor may be unenforceable for any reason, the Investor shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

 

19

--------------------------------------------------------------------------------




       5.3          Notice of Claim. For purposes of this Article V, a party
that is subject to a Claim and entitled to indemnification hereunder is
sometimes hereinafter referred to as the “Indemnitee,” and the party having the
obligation to indemnify the other is sometimes hereinafter referred to as the
“Indemnitor.” Promptly after receipt by an Indemnitee of notice of the
commencement of any Claim involving an Indemnified Liability, such Indemnitee
shall, if an Indemnified Liability in respect thereof is to be made against any
Indemnitor, deliver to the Indemnitor a written notice of the commencement
thereof; provided, however, that the failure to so notify the Indemnitor: (i)
will not relieve the Indemnitor of liability under this Article V, unless and to
the extent the Indemnitor did not otherwise learn of such Claim and such failure
results in the forfeiture by the Indemnitor of substantial rights and defenses;
and (ii) will not, in any event, relieve the Indemnitor from any obligations to
the Indemnitee, other than those indemnity obligations provided in this
Article V.  In the case of parties indemnified pursuant to Section 5.1 above,
counsel to the Indemnitee shall be selected by the Company, and, in the case of
parties indemnified pursuant to Section 5.2 above, counsel to the Indemnitee
shall be selected by the Investor. An Indemnitor may participate, at its own
expense, in the defense of any such Claim; provided, however, that counsel to
the Indemnitor shall not (except with the consent of the Indemnitee) also be
counsel to the Indemnitee. In no event shall the Indemnitor be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all Indemnitees in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. The Indemnitee
shall cooperate fully with the Indemnitor in connection with any negotiation or
defense of any Claim, and the Indemnitee shall furnish to the Indemnitor all
information reasonably available to the Indemnitee which relates to such Claim.
The Indemnitor shall keep the Indemnitee fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. An
Indemnitor will not, without the prior written consent of the Indemnitee, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened Claim in respect of which indemnification or contribution
may be sought under this Agreement (whether or not the Indemnitees are actual or
potential parties to such Claim) unless: (i) such settlement, compromise or
consent includes an unconditional release of each Indemnitee from all liability
arising out of such Claim; and (ii) such settlement, compromise or consent does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any Indemnitee.  Following indemnification as provided
for hereunder, the Indemnitor shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made.

 

       5.4          Contribution. In the event that the indemnity provided in
Section 5.1 or Section 5.2 is unavailable to or insufficient to hold harmless an
Indemnitee for any reason, the Company and the Investor, as applicable,
severally agree to contribute to the aggregate Indemnified Liabilities to which
the Company and the Investor may be subject, as applicable, in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and by the Investor on the other from transactions contemplated by
this Agreement. If the allocation provided by the immediately preceding sentence
is unavailable for any reason, the

 

20

--------------------------------------------------------------------------------




Company and the Investor severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Investor on the other in
connection with the statements or omissions which resulted in such Indemnified
Liabilities as well as any other relevant equitable considerations. Benefits
received by the Company shall be deemed to be equal to the total proceeds from
the offering (net of underwriting discounts and commissions but before deducting
expenses) received by it, and benefits received by the Investor shall be deemed
to be equal to the total discounts received by the Investor. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Investor on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Investor agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. The aggregate amount of
Indemnified Liabilities incurred by an Indemnitee and referred to above in this
Article V shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnitee in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 5.4, the Investor shall not be
required to contribute any amount in excess of the amount by which the Purchase
Price for Shares actually purchased pursuant to this Agreement exceeds the
amount of any damages which the Investor has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. For purposes
of this Article V, each Person who controls the Investor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and each
director, officer, employee and agent of the Investor shall have the same rights
to contribution as the Investor, and each Person who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, each officer of the Company who shall have signed the Registration
Statement and each director of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this Section 5.4.

 

       5.5          Remedies. The remedies provided for in this Article V are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnitee.

 

       5.6          Survival. The obligations of the parties to indemnify or
make contribution under this Article V shall survive termination of this
Agreement.

 

21

--------------------------------------------------------------------------------




ARTICLE VI

COVENANTS OF THE COMPANY

 

     6.1          Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect and the Company shall comply
in all material respects with the terms thereof.

 

     6.2          Listing of Common Stock. The Company shall, within ninety (90)
days from the Effective Date, use its best efforts to obtain approval for the
listing and quotation of the Common Stock on a Principal Market, including the
OTC Markets and thereafter shall take all necessary steps to maintain the Common
Stock’s authorization for quotation on a Princiapl Trading Market

 

     6.3          Exchange Act Registration. The Company will cause its Common
Stock to continue to be registered under the Exchange Act, will file, within
ninety (90) days from the Effective Date, any and all periodic reports required
under the Exchange Act to become current with the Buyer’s reporting requirements
under the Exchange Act and thereafter will file in a timely manner all reports
and other documents required of it as a reporting company under the Exchange Act
and will not take any action or file any document (whether or not permitted by
Exchange Act or the rules thereunder) to terminate or suspend such registration
or to terminate or suspend its reporting and filing obligations under said
Exchange Act.

 

     6.4          Transfer Agent Instructions. Not later than two (2) business
days after each Advance Notice Date and prior to each Closing and resale of the
Common Stock by the Investor, the Company will deliver instructions to its
transfer agent to issue shares of Common Stock free of restrictive legends.

 

     6.5          Corporate Existence. The Company will take all steps necessary
to preserve and continue the corporate existence of the Company.

 

       6.6          Notice of Certain Events Affecting Registration; Suspension
of Right to Make an Advance. The Company will immediately notify the Investor
upon its becoming aware of the occurrence of any of the following events in
respect of a Registration Statement or related prospectus relating to an
offering of Registrable Securities: (i) receipt of any request for additional
information by the SEC or any other Federal or state governmental authority,
during the period of effectiveness of the Registration Statement, for amendments
or supplements to the Registration Statement or related prospectus; (ii) the
issuance by the SEC or any other Federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or such other documents so that, in

 

22

--------------------------------------------------------------------------------




the case of the Registration Statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the related prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate, in which event the Company will promptly make available to
the Investor any such supplement or amendment to the Registration Statement and
related prospectus. The Company shall not deliver to the Investor any Advance
Notice during the continuation of any of the foregoing events.

 

       6.7          Expectations Regarding Advance Notices. Within ten (10) days
after the commencement of each calendar quarter occurring subsequent to the
commencement of the Commitment Period, the Company must notify the Investor, in
writing, as to its reasonable expectations as to the dollar amount it intends to
raise during such calendar quarter, if any, through the issuance of Advance
Notices. Such notification shall constitute only the Company’s good faith
estimate and shall in no way obligate the Company to raise such amount, or any
amount, or otherwise limit its ability to deliver Advance Notices.

 

       6.8          Consolidation; Merger.  The Company shall not, at any time
after the Effective Date, effect any merger or consolidation of the Company with
or into, or a transfer of all or substantially all the assets of the Company to,
another entity (a “Consolidation Event”), unless the resulting successor or
acquiring entity (if not the Company) assumes by written instrument the
obligation to deliver to the Investor such shares of stock and/or securities as
the Investor is entitled to receive pursuant to this Agreement.

 

       6.9          Issuance of the Company’s Common Stock.  The sale of the
shares of Common Stock by the Company to the Investor hereunder shall be made in
accordance with the provisions and requirements of the Securities Act and
Regulation D and any applicable state securities law.

 

                6.10        Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, will pay all expenses incident to the performance of its obligations
hereunder, including, without limitation: (i) the preparation, printing and
filing of the Registration Statement and each amendment and supplement thereto,
of each related prospectus and of each amendment and supplement thereto;
(ii) the preparation, issuance and delivery of any Shares issued pursuant to
this Agreement; (iii) all fees and disbursements of the Company’s counsel,
accountants and other advisors; (iv) the qualification of the Shares under
securities laws in accordance with the provisions of this Agreement, including
filing fees in connection therewith; (v) the fees and expenses incurred in
connection with the listing or qualification of the Shares for trading on the
Principal Market; or (vi) filing fees of the SEC, the Principal Market and any
other regulatory or governmental body or authority.

 

23

--------------------------------------------------------------------------------




       6.11        Compliance with Laws. The Company will not, directly or
indirectly, take any action designed to cause or result in, or that constitutes
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any security of the Company or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.

 

                6.12       Opinion of Counsel. Prior to the date of the first
Advance Notice, the Investor shall have received an opinion letter from counsel
to the Company reasonably acceptable to the Investor, containing, at a minimum,
the opinions set forth in Exhibit ”C” attached hereto.

 

       6.13        Review of Public Disclosures.  To the Knowledge of the
Company, none of the public disclosures made by the Company, including, without
limitation, press releases, investor relations materials, and scripts of
analysts meetings and calls will contain any untrue statements of material fact,
nor will they omit to state any material fact required to be stated therein
necessary to make the statements made in light of the circumstances under which
they were made, not misleading.

 

       6.14        Opinion of Counsel Concerning Resales.  Provided that the
Investor’s resale of Common Stock received pursuant to this Agreement may be
freely sold by the Investor either pursuant to an effective Registration
Statement, in accordance with Rule 144, or otherwise, the Company shall obtain
for the Investor, at the Company’s expense, any and all opinions of counsel
which may be required by the Company’s transfer agent to issue such shares free
of restrictive legends, or to remove legends from such shares.

 

       6.15        Sales. Without the written consent of the Investor, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any shares of Common Stock
(other than the Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock, during the period beginning on the
5th Trading Day immediately prior to an Advance Notice Date and ending on the
2nd Trading Day immediately following the corresponding Closing Date.

 

       6.16        Insider Trading. Notwithstanding any other provision of this
Agreement, the Company shall not deliver an Advance Notice during any period in
which the Investor is in possession of material non-public information.

 

ARTICLE VII

CONDITIONS FOR ADVANCE AND CONDITIONS FOR CLOSING

 

The right of the Company to deliver an Advance Notice and the obligations of the
Investor hereunder to acquire Shares and pay for Shares of the Company’s Common
Stock is

 

24

--------------------------------------------------------------------------------




subject to the satisfaction by the Company, on each Advance Notice Date and on
each Closing Date (a “Condition Satisfaction Date”), of each of the following
conditions:

 

7.1          Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company shall be true and correct in all
material respects.

 

7.2          Registration of the Common Stock with the SEC.  The Company shall
have filed with the SEC a Registration Statement with respect to the resale of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement. As set forth in the Registration Rights Agreement, the
Registration Statement shall have been declared effective by the SEC and shall
remain effective on each Condition Satisfaction Date, and: (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to the Registration Statement, or
that the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so (unless the SEC’s concerns have been addressed and the
Investor is satisfied, in its sole discretion, that the SEC no longer is
considering or intends to take such action); and (ii) no other suspension of the
use or withdrawal of the effectiveness of the Registration Statement or related
prospectus shall exist. The Registration Statement must have been declared
effective by the SEC prior to the first Advance Notice Date.

 

7.3          Authority.  The Company shall have obtained all permits and
qualifications required by any applicable state for the offer and sale of the
Shares, or shall have the availability of exemptions therefrom.  The sale and
issuance of the Shares shall be legally permitted by all laws and regulations to
which the Company is subject.

 

7.4          No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the SEC or any other federal or state governmental,
administrative or self regulatory authority during the period of effectiveness
of the Registration Statement, the response to which would require any
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any statement made in the
Registration Statement or related prospectus, or any document incorporated or
deemed to be incorporated therein by reference, untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of the related
prospectus, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the

 

25

--------------------------------------------------------------------------------




circumstances under and as of the date which they were made, not misleading; and
(v) the Company’s reasonable determination that a post-effective amendment to
the Registration Statement would be required.

 

7.5          Fundamental Changes. There shall not exist any fundamental changes
to the information set forth in the Registration Statement, as it may then be
amended, which would require the Company to file a post-effective amendment to
the Registration Statement.

 

7.6          Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement, or any other agreements between the
Company and Investor, to be performed, satisfied or complied with by the Company
at or prior to each Condition Satisfaction Date.

 

7.7          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits or directly and adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that management
of the Company believes will have a Material Adverse Effect.

 

7.8          No Suspension of Trading in or Delisting of Common Stock.  The
Common Stock is trading on a Principal Market and all of the Shares issuable
pursuant to such Advance Notice will be listed or quoted for trading on such
Principal Market and the Investor believes, in good faith, that trading of the
Common Stock on a Principal Market will continue uninterrupted for the
foreseeable future.  The issuance of Shares with respect to the applicable
Advance Notice will not violate the shareholder approval requirements of the
Principal Market.  The Company shall not have received any notice threatening
the continued listing of the Common Stock on the Principal Market.

 

7.9          Authorized.  There shall be a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the Shares issuable pursuant to such Advance Notice.

 

7.10        Executed Advance Notice.  The Investor shall have received the
Advance Notice executed by an officer of the Company and the representations
contained in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.

 

7.11        Consecutive Advance Notices.  Except with respect to the first
Advance Notice, the Company shall have delivered all Shares relating to all
prior Advances.

 

7.12        No Material Adverse Effect. No event shall have occurred which could
reasonably be expected to have a Material Adverse Effect.

 

26

--------------------------------------------------------------------------------




       7.13       Adverse Effect of Price or Volume. No event shall have
occurred that would have a material adverse effect on the price or trading
volume of the Company’s Common Stock, or the Investor’s ability to sell Shares
in the Principal Trading Market in the manner intended by this Agreement, as
determined by Investor in its sole discretion.

 

       7.14       Documents to be Delivered by the Company. Prior to the
Effective Date, the Company shall have delivered or cause to be delivered to
Investor the following documents, each of which must be satisfactory to Investor
and Investor’s counsel in form, substance and execution:

 

(a)          Search Results. Copies of UCC search reports, issued by the
Secretary of State of the state of incorporation of the Company and its
subsidiaries, dated such a date as is reasonably acceptable to Investor, listing
all effective financing statements which name the the Company and its
subsidiaries, under their present name and any previous names, as debtors,
together with copies of such financing statements; and

 

(b)          Certificates of Good Standing. Copies of certificates of good
standing with respect to the Company and its subsidiaries, issued by the
Secretary of State of the state of incorporation of the Company and its
subsidiaries, dated such a date as is reasonably acceptable to Investor,
evidencing the good standing thereof.

 

ARTICLE VIII

DUE DILIGENCE REVIEW; NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

       8.1         Due Diligence Review. Prior to the filing of the Registration
Statement, the Company shall make available for inspection and review by the
Investor, advisors to and representatives of the Investor and any underwriter
participating in any disposition of the Registrable Securities on behalf of the
Investor pursuant to the Registration Statement, any such Registration Statement
or amendment or supplement thereto, or any blue sky, NASD, FINRA, or other
filing, all financial and other records, all SEC Documents and other filings
with the SEC, and all other corporate documents and properties of the Company as
may be reasonably necessary or required by the Investor and any such advisors,
representatives and underwriters, and cause the Company’s officers, directors
and employees to supply all such information requested by the Investor or any
such representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement, for
the sole purpose of enabling the Investor and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of the
Registration Statement.

 

8.2         Company Non-Public Information.

 

27

--------------------------------------------------------------------------------




(a)          Nothing herein shall require the Company to disclose non-public
information to the Investor or its advisors or representatives, unless prior to
disclosure of such information, the Company identifies such information as being
non-public information and provides the Investor, such advisors and
representatives with the opportunity to accept or refuse to accept such
non-public information for review. The Company may, as a condition to disclosing
any non-public information hereunder, require the Investor and its advisors and
representatives to enter into a confidentiality agreement in form reasonably
satisfactory to the Company and the Investor. Notwithstanding anything contained
in this Agreement or the Registration Rights Agreement to the contrary, the
Company shall not deliver material, non-public information to the Investor
during the time when an Advance Notice is outstanding.

 

(b)          The Company represents that it does not disseminate non-public
information in violation of the Exchange Act or Securities Act to any investors
who purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will immediately notify the advisors and
representatives of the Investor and, if any, underwriters, of any event or the
existence of any circumstance (without any obligation to disclose the specific
event or circumstance) of which it becomes aware, constituting non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Article VIII shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain non-public information in the
course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.

 

ARTICLE IX

CHOICE OF LAW/JURISDICTION

          

9.1          MANDATORY FORUM SELECTION. Any dispute arising under, relating to,
or in connection with the Agreement or related to any matter which is the
subject of or incidental to the Agreement (whether or not such claim is based
upon breach of contract or tort) shall be subject to the exclusive jurisdiction
and venue of the state and/or federal courts located in Broward County,
Florida.  This provision is intended to be a “mandatory” forum selection

 

28

--------------------------------------------------------------------------------




clause and governed by and interpreted consistent with Florida law.

 

9.2          Governing Law. Except in the case of the Mandatory Forum Selection
clause described above, this Agreement shall be delivered and accepted in and
shall be deemed to be contracts made under and governed by the internal laws of
the State of Nevada, and for all purposes shall be construed in accordance with
the laws of the State of Nevada, without giving effect to the choice of law
provisions.

 

ARTICLE X

ASSIGNMENT; TERMINATION

 

10.1        Assignment.  Neither this Agreement nor any rights of the parties
hereto may be assigned or delegated to any other Person.

 

10.2        Termination.

 

(a)          This Agreement and the obligations of Investor to make Advances
hereunder shall terminate on the earlier to occur of: (i) twelve (12) months
after the Registration Statement is declared effective; or (ii) six (6) months
after the “Scheduled Effective Deadline” (as such term is defined in the
Registration Rights Agreement), if the Registration Statement has not been
declared effective by such date.

 

(a)          This Agreement and the obligation of the Investor to make an
Advance to the Company pursuant to this Agreement shall terminate permanently
(including with respect to an Advance Settlement Date that has not yet occurred)
in the event that: (i) there shall occur any stop order or suspension of the
effectiveness of the Registration Statement for an aggregate of fifty (50)
Trading Days, other than due to the acts of the Investor, during the Commitment
Period (provided, however, that this termination provision shall not apply to
any period commencing upon the filing of a post-effective amendment to such
Registration Statement and ending upon the date on which such post-effective
amendment is declared effective by the SEC); or (ii) the Company shall at any
time fail to comply with any of the terms, covenants or provisions of this
Agreement or the Registration Rights Agreement on the part of the Company to
comply with, and such failure is not cured within twenty (20) days after receipt
of written notice from the Investor.

 

(b)          Nothing in this Section 10.2 shall be deemed to release the Company
from any liability for any breach under this Agreement, or to impair the rights
of the Investor to compel specific performance by the Company of its obligations
under this Agreement or the Registration Rights Agreement.  The indemnification
provisions contained in Article V shall survive termination hereunder.

 

29

--------------------------------------------------------------------------------




ARTICLE XI

NOTICES

 

                                        Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and in each case properly addressed to the party to
receive the same in accordance with the information below, and will be deemed to
have been delivered: (i) if mailed by Federal Express, UPS or other nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (ii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., EST, on a Trading
Day. Any notice hand delivered after 5:00 p.m., EST, shall be deemed delivered
on the following Trading Day. Notwithstanding the foregoing, notice, consents,
waivers or other communications referred to in this Agreement may be sent by
facsimile, e-mail, or other method of delivery, but shall be deemed to have been
delivered only when the sending party has confirmed (by reply e-mail or some
other form of written confirmation from the receiving party) that the notice has
been received by the other party.  The addresses and facsimile numbers for such
communications, except for Advance Notices which shall be delivered in
accordance with Section 2.1 hereof, shall be:

 

If to the Company, to: Growlife, Inc.   500 Union Street, Suite 810     Seattle,
WA 98101   Attention: Marco Hegyi   E-Mail:  mhegyi@growlifeinc.com     With a
copy to: Horwitz & Armstrong, LLP  (shall not constitute notice) 26475 Rancho
Parkway South   Lake Forest, CA 92630   Attention:  John Armstrong, Esq.  
E-Mail:  jarmstrong@horwitzarmstrong.com     If to the Investor: TCA Global
Credit Master Fund, LP   3960 Howard Hughes Parkway, Suite 500   Las Vegas, NV
89169   Attention: Robert Press     E-Mail: bpress@tcaglobalfund.com     With a
copy to: Lucosky Brookman LLP  (shall not constitute notice) 101 Wood Avenue
South, 5th Floor   Iselin, New Jersey 08830   Attention  Seth Brookman, Esq.  
E-Mail:  sbrookman@lucbro.com

 

30

--------------------------------------------------------------------------------




ARTICLE XII

MISCELLANEOUS

 

12.1        Execution; Counterparts. This Agreement may be executed in one or
more counterparts, all of which taken together shall be deemed and considered
one and the same Agreement, and same shall become effective when counterparts
have been signed by each party and each party has delivered its signed
counterpart to the other party. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format file or other
similar format file, such signature shall be deemed an original for all purposes
and shall create a valid and binding obligation of the party executing same with
the same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

12.2        Entire Agreement; Amendments.  This Agreement, together with the
Exhibits incorporated by reference herein and the Registration Rights Agreement,
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, and the instruments referenced
herein, including the Registration Rights Agreement, contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, the Investor
makes no representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.

 

12.3        Reporting Entity for the Common Stock.  The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

 

12.4        Advance Fee. On each Advance Settlement Date, the Company shall pay
to the Investor the Advance Fee with respect to each Advance made hereunder,
which Advance Fee shall be deducted by Investor out of the gross proceeds of
each Advance.

 

12.5        Brokerage.  Each of the parties hereto represents that it has had no
dealings in connection with this transaction with any finder or broker who will
demand payment of any fee or commission from the other party.  The Company on
the one hand, and the Investor, on the other hand, agree to indemnify the other
against and hold the other harmless from any and all liabilities to any person
claiming brokerage commissions or finder’s fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby.

 

31

--------------------------------------------------------------------------------




12.6        Confidentiality.  If for any reason the transactions contemplated by
this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the Effective Date, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.

 

[signature pages follow]

 

32

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date. 

          COMPANY:             GROWLIFE, INC.             By:        Name: Marco
Hegyi     Title: President  

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the President of Growlife, Inc.,
a Delaware corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

33

--------------------------------------------------------------------------------




          INVESTOR:             TCA GLOBAL CREDIT MASTER FUND, LP            
By: TCA Global Credit Fund GP, Ltd.,       its general partner             By:  
    Name: Robert Press     Title: Director  

 

34

--------------------------------------------------------------------------------




EXHIBIT “A” 

 

FORM OF ADVANCE NOTICE

 

[GROWLIFE, INC. LETTERHEAD] 

 

The undersigned, ________________________, hereby certifies, with respect to the
sale of shares of Common Stock of Growlife, Inc. (the “Company”) issuable in
connection with this Advance Notice, which Advance Notice is being delivered
pursuant to the Committed Equity Facility between the Company and TCA Global
Credit Master Fund, LP dated as of August 6, 2015 (the “Agreement”), as follows:

 

1.            The undersigned is the duly elected _______________________ of the
Company.

 

2.            There are no fundamental or material changes to the information
set forth in the Registration Statement which would require the Company to file
a post-effective amendment to the Registration Statement.

 

3.            The Company has performed all of the covenants and agreements to
be performed by the Company under the Agreement, and the Company has complied in
all material respects with all obligations and conditions contained in the
Agreement on or prior to the Advance Notice Date, and the Company shall continue
to perform and comply with all covenants and agreements to be performed by the
Company through the applicable Advance Settlement Date. All conditions under the
Agreement to the delivery of this Advance Notice are satisfied as of the date
hereof. Since the date of the Company’s last financial statements, there has
been no Material Adverse Change.

 

4.            The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934). All SEC Filings and other public
disclosures made by the Company, including, without limitation, all press
releases, analysts meetings, calls, etc. (collectively, the “Public
Disclosures”), have been reviewed and approved for release by the Company’s
attorneys or general counsel and, if containing financial information, the
Company’s independent certified public accountants. None of the Company’s Public
Disclosures contain any untrue statement of a material fact, or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

5.            The Advance requested by this Advance Notice is for the sale of
__________ Shares.

 

35

--------------------------------------------------------------------------------




6.            4.99% of the outstanding Common Stock of the Company as of the
date hereof is _____________.

 

7.            The sale of the number of Shares requested by this Advance Notice
does not exceed the Ownership Limitation, the Registration Limitation, the
Maximum Advance Amount or the Commitment Amount.

 

The undersigned has executed this Advance Notice as of the _____ day of
_____________, 20___.

 

GROWLIFE, INC. 

          By:         Name:     Title:      

 

            Please deliver this Advance Notice by mail, e-mail or facsimile with
a follow up phone call to:                        

 

36

--------------------------------------------------------------------------------




EXHIBIT “B” 

 

FORM OF SETTLEMENT DOCUMENT

 

Via E-Mail and Facsimile 

Growlife, Inc. 

Attn: President 

Fax: _________________ 

E-Mail:________________

 

Below please find the settlement information with respect to the Advance Notice
dated:___________

 

1. Number of Estimated Advance Shares originally delivered to the Investor or
the Investor’s brokerage account  

2.

Aggregate number of such Estimated Advance Shares sold during the Selling Period

 

3. Average per-share sale price   4. Commissions and fees  

5.

Net sales proceeds received by Investor from the sale of such Estimated Advance
Shares sold during the Selling Period

$

 

Please issue the number of Shares due to the Investor to the account of the
Investor as follows: 

                 

 

  Sincerely,       TCA Global Credit Master Fund, LP

 

Approved by:

 

GROWLIFE, INC. 

          By:         Name:     Title:      

 

37

--------------------------------------------------------------------------------




EXHIBIT “C”

 

REQUIRED OPINIONS

 

1.         The Company is a corporation validly existing and in good standing
under the laws of Delaware, with corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Company’s
latest Form 10-K or 10-Q (or similar form for filing a quarterly or annual
report) filed by the Company under the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”) and the rules and regulations of the SEC
thereunder (the “Public Filings”) and to enter into and perform its obligations
under the Committed Equity Facility Agreement (the “Agreement”). The Company is
also duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it as described in the Public Filings makes such qualification necessary.

 

2.         The Company has the requisite corporate power and authority to enter
into and perform its obligations under the Agreement and to issue the Shares in
accordance with their terms.  The execution and delivery of the Agreement by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary corporate action, and no further consent
or authorization of the Company or its Board of Directors or stockholders is
required.  The Agreement, and each document executed or delivered in connection
therewith, has each been duly executed and delivered, and the Agreement, and
each document executed or delivered in connection therewith, each constitutes
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as my be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

3.         The Shares are duly authorized and, upon issuance in accordance with
the terms of the Agreement, will be duly and validly issued, fully paid and
non-assessable, free of any liens, encumbrances and preemptive or similar rights
contained, to our Knowledge, in any agreement filed by the Company as an exhibit
to the Company’s Public Filings.

 

4.         The execution, delivery and performance of the Agreement by the
Company will not: (i) result in a violation of the Company’s Certificate of
Incorporation or By-Laws; (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or, indenture by which the Company or any of its
assets or properties is bound, including, without limitation, any agreement or
document filed by the Company as an exhibit to the Company’s Public Filings; or
(iii) to our Knowledge, result in a violation of any foreign, federal, state or
local law, rule or regulation, order, judgment or decree applicable to the
Company.

 

38

--------------------------------------------------------------------------------




5.         To our Knowledge, and other then as set forth in the Public Filings,
there are no legal or governmental proceedings pending to which the Company is a
party or of which any property or assets of the Company is subject which is
required to be disclosed in any Public Filings.

 

39

--------------------------------------------------------------------------------




SCHEDULE 4.1

 

SEC DOCUMENTS

 

The Company is not current in its reporting with the SEC and is not currently
traded on the OTC Markets. Specifically, the Company has not filed its Form 10-K
for the fiscal year-ended December 31, 2014 or its Form 10-Q for the
quarter-ended March 31, 2015.

 

The Company is currently closing the records for December 31, 2014 and March 31,
2015 and expects to file the Company’s Form 10-K for December 31, 2014 and Form
10-Q for March 31, 2015 after closing.

 

40

--------------------------------------------------------------------------------




SCHEDULE 4.4

 

CAPITALIZATION

 

(a)The Company has reserved for issuance under its 2014 Stock Incentive Plan
35,000,000 shares of common stock, of which options to purchase 40,720,000
shares have been granted or issued. The Company has approved grants for
13,197,374 excess of the 35,000,000 shares authorized by the Company’s Board of
Directors. The 2014 Stock Incentive Plans requires approval at the Company’s
next annual shareholder meeting.    

(b)The number of shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company is as follows:    

(i)A warrant issued to CANX USA LLC for 140,000,000 shares of common stock with
an exercise price of $0.033 per share;

 

(ii)A warrant issued to CANX USA LLC for 100,000,000 shares of common stock with
an exercise price of $0.033 per share;

 

(iii)A warrant issued to CANX USA LLC for 300,000,000 shares of common stock
with an exercise price of $0.033 per share;

 

(iv)A warrant issued to Marco Hegyi LLC for 25,000,000 shares of common stock
with an exercise price of $0.08 per share;

 

(e) The Company entered into the following Convertible Debentures as of June 30,
2015:

 

[exhibit-table_1.jpg] 

41

--------------------------------------------------------------------------------




(f) Settlement of Class Action Lawsuits

 

The Company is obligated to issue $2 million in common stock related to the
settlement of 2014 action lawsuits alleging violations of federal securities
laws were filed against the Company in United States District Court, Central
District of California. In addition, the Company has issued 7,772,725 shares to
Horwitz + Armstrong LLP in settlement of the Company’s legal expenses incurred
in defending these lawsuits.

 

(g) Issuance of Shares to TCA

 

Effective as of July 9, 2015, the Company issued 10,000,000 shares to TCA at a
per share price of $0.02.

 

(h) Contingent Stock Issuance to Former Executive

 

As set forth on the Company’s Current Report on Form 8-K dated October 21, 2014,
pursuant to a settlement agreement and release with a former Company executive,
the Company agreed to issue 6,000,000 shares of restricted common stock to the
executive upon the Company undergoing a change in control or resuming listing on
a stock exchange.

 

42

--------------------------------------------------------------------------------




SCHEDULE 4.10

 

TITLE TO ASSETS

 

The Company entered into the following Convertible Debentures as of June 30,
2015, some of which include security agreements:

 

[exhibit-table_1.jpg]

 

43

--------------------------------------------------------------------------------




SCHEDULE 4.15

 

ABSENCE OF LITIGATION

 

The Company will need to obtain additional financing in the future. There can be
no assurance that we will be able to secure funding, or that if such funding is
available, the terms or conditions would be acceptable to us. If the Company was
unable to obtain additional financing, it may need to restructure its
operations, divest all or a portion of our business or file bankruptcy. The
funding requires funds for accounts payable, tax liabilities (IRS and EDD
$44,000 and sales tax of $175,000 less June 2015 projected payments) and the
class action settlement (AmTrust $82,000 and Horwitz and Armstrong LLP $20,000),
and other potential legal actions, including PR Newswire, Avon and Boulder
leases, etc.

 

Update on Status of Legal Proceedings

 

Beginning on April 18, 2014, three class action lawsuits alleging violations of
federal securities laws were filed against the Company in United States District
Court, Central District of California (the “Court”). At a hearing held on July
21, 2014, the three class action lawsuits were consolidated into one case with
Lawrence Rosen as the lead plaintiff (the “Consolidated Class Action,” styled
Romero et al. vs. GrowLife et al.). On May 15, 2014 and August 4, 2014,
respectively two shareholder derivative lawsuits were filed against the Company
with the Court (the “Derivative Actions”). On October 20, 2014, AmTrust North
America, the Company’s insurer filed a lawsuit contesting insurance coverage on
the above legal proceedings. The AmTrust case was filed, and recently served on
the Company. The Company has made a general appearance in this action. On
January 20, 2015, the Court ordered all of the above actions stayed pending
completion of mediation of the dispute. The stay of the insurance coverage
litigation ends June 2, 2015.

 

The federal district court in the consolidated securities class action matters
issued an order granting preliminary approval of the proposed class action
settlement, and will hold a hearing July 6, 2015 at 11:00am PST as to whether to
grant final approval. GrowLife is presently unaware of any objections to the
proposed settlement. Additionally, at the same date and time, the federal
district court will hear whether to grant the related derivative class action
counsel’s motion for approval of the derivative class action settlement.
GrowLife is presently unaware of any objections to the derivative class action
settlement.

 

44

--------------------------------------------------------------------------------




SCHEDULE 4.17

 

TAX STATUS

 

The Company requires funds for tax liabilities The funding requires funds for
accounts payable, tax liabilities (IRS $28,785 and sales tax of $125,471, net of
payments in June and July 2015), and other potential legal actions, including PR
Newswire, Avon and Boulder leases, etc.

 

The Company filed its 2010-2012 state tax returns for certain subsidiaries and
all 2013 Federal and state returns during 2014. The Company is required to file
its December 31, 2014 tax returns by September 15, 2015.

 

45

--------------------------------------------------------------------------------